Citation Nr: 1646277	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for left ear hearing loss.  

In a subsequent July 2012 rating decision, the RO confirmed and continued the previous denial of service connection for left ear hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim of service connection for left ear hearing loss. 

The Veteran was provided a VA examination in April 2012.  However, he did not meet the criteria for left ear hearing loss for VA purposes at the time of the examination.  See 38 C.F.R. § 3.385. 

The Veteran subsequently submitted a November 2012 private audiological evaluation.  The private physician assessed the Veteran with bilateral noise induced hearing loss and opined that the appellant's hearing loss was directly related to his military combat noise exposure.  However, the physician did not provide a rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the audiological evaluation did not include a speech discrimination test using the Maryland CNC Test as required for VA hearing impairment purposes.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board finds the hearing test conducted in November 2012 is inadequate to determine the Veteran's service connection claim.

As the evidence now suggests that the Veteran may now have left ear hearing loss for VA purposes, a remand is required to provide the Veteran an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination, to determine the nature and etiology of his left ear hearing loss disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  Specifically, the examiner should review the November 2012 private evaluation.  

All indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ear hearing loss disability is related to active service.  The examiner should note that the Veteran's military occupational specialty was heavy vehicle driver and that in-service noise exposure is conceded; service connection is already in effect for right ear hearing loss and for tinnitus.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion. 

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




